Citation Nr: 1629529	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  14-12 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

Entitlement to an initial compensable evaluation for a left knee strain.

Entitlement to an initial compensable evaluation for migraine headaches.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 2005 to August 2011.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran was afforded a Travel Board hearing in June 2015.  A transcript of the testimony offered at this hearing has been associated with the record.

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA. 


FINDINGS OF FACT

1.  The Veteran's left knee strain manifests in pain; it does not manifest in ankylosis, recurrent subluxation or lateral instability, removal or dislocation of cartilage, limitation of flexion to 45 degrees or less, limitation of extension to 10 degrees or more, or tibia and fibula impairment.

2.  The Veteran's migraine headaches manifest in symptoms consistent with prostrating attacks occurring on an average once a month over the course of several months; it does not manifest in prolonged attacks productive of severe economic inadaptability. 

CONCLUSION OF LAW

1.  The criteria for an initial evaluation of 10 percent for a left knee strain are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262 (2015).

2.  The criteria for an initial evaluation of 30 percent for migraine headaches are met.  38 U.S.C.A. § 1155; 38 C.F.R. §4.124a, Diagnostic Code 8100.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The Veteran has been provided notice of information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  

The Veteran was provided VA examinations of his left knee strain and migraine headaches in April 2012, July 2012, and January 2014.  The examinations are adequate, as they involved a review of the Veteran's pertinent medical history, a discussion of symptomatology relevant to the issues on appeal, and well-reasoned rationales for the conclusions offered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no evidence that additional records have yet to be requested, or that additional medical inquiry is in order.  The duty to assist has been satisfied as identified and available medical records and an adequate VA examination was provided.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 

Disability evaluations are determined by comparing a Veteran's symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (applying the concept of staged ratings to increased evaluation claims).




Left Knee

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  See also DeLuca, 8 Vet. App. 202 (pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis for a rating for a disability rated based on limitation of motion, regardless of whether or not the limitation of motion specified in the Diagnostic Code criteria is shown).

The Veteran's left knee strain was assigned a noncompensable evaluation under Diagnostic Codes 5260 and 5261.  According to the Veteran's April 2014 VA 9, he asserts he is entitled to an evaluation of 30 percent. 

Under Diagnostic Code 5260, a noncompensable rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable rating is assigned when extension of the leg is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The normal range of knee motion is 140 degrees of flexion and zero degrees of extension. 38 C.F.R. § 4.71, Plate II.

Turning to the evidence, an April 2012 VA examination revealed normal range of motion of the left knee (0 to 140 degrees) with no loss of motion on repetition, and no objective painful motion.  The Veteran's left knee exhibits full muscle strength with no evidence of instability, recurrent subluxation, or cartilage dislocation or removal, or shin splints.  There was no evidence of ankylosis.  X-ray testing revealed no evidence of arthritis.  

A July 2012 VA examination revealed similar findings.  The Veteran's left knee was capable of 0 to 140 degree motion, with no loss of motion on repetition and no objective painful motion.  There was no tenderness or pain to palpitation, though the Veteran indicated he had left knee pain with activity such as climbing stairs and walking.  He indicated he had difficulty performing his job duties as an aircraft mechanic and he could not ride bicycles or run.  He had full muscle strength with no evidence of instability, recurrent subluxation, cartilage dislocation or removal, or ankylosis.  Based on his complaints of pain at the front of his leg, the examiner diagnosed shin splints.  X-ray testing revealed no evidence of arthritis. 

The Veteran was examined a third time in January 2014, at which time he once again exhibited full left leg range of motion of 0 to 140 degrees, with no loss of motion on repetition and no objective evidence of painful motion.  He had no tenderness or pain to palpitation, though he did complain of generalized sharp pain in the left knee.  He had full muscle strength, with no evidence of instability, recurrent subluxation, cartilage dislocation or removal, shin splints, or ankylosis.  X-ray testing revealed no evidence of arthritis.  

The Board has reviewed the Veteran's medical treatment records.  While the treatment records reveal complaints of left knee pain, they do not indicate the Veteran's left knee is worse at any point during the appeal period than documented in the various VA examinations.  In particular, the treatment records do not contain specific range of motion testing, and there is no documented evidence of left knee instability, recurrent subluxation, cartilage dislocation or removal, or ankylosis.  

Based the evidence, the Veteran is not entitled to a compensable evaluation under 38 C.F.R. 4.71a, Diagnostic Codes 5260-5261 because his left knee was capable of full range of motion throughout the appeal period.  The Board has considered whether he is entitled to a compensable evaluation under an associated diagnostic code, such as 5256, 5257, 5258, 5259, or 5262.  However, as there is no evidence of ankylosis, recurrent subluxation or lateral instability, cartilage damage, or tibia and fibula impairment, such an evaluation is not warranted.
 
The Board recognizes the Veteran's subjective complaints of left knee pain.  For example, the VA examiners record a history of sharp pain in the left knee limiting his ability to climb stairs, walk, ride a bicycle, and run.  During his hearing, the Veteran complained of sharp shooting pain in his left knee, affecting activities such as climbing stairs and ladders.  See Hearing Transcript P. 7. Painful motion, to include on weightbearing, is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Because the Veteran's left knee strain manifests in subjective pain, he is entitled a minimum compensable evaluation of 10 percent despite the fact that his left knee does not otherwise meet the criteria for a compensable evaluation due to limitation of motion.  

The Board recognizes the Veteran assertion that his left knee strain warrants a 30 percent disability rating.  See April 2014 VA 9.  In determining the actual degree of disability, however, an objective examination is more probative of the severity of his left knee disability.  While the Veteran experiences left knee pain with physical activity, the objective evidence of record does not indicate the Veteran's pain limits his functional range of motion of his left knee to less than those levels discussed above.  As such, his complaints do not serve as a basis for an evaluation in excess of 10 percent.  See Mitchell v. Shinseki, 25 Vet. App. 32.

Therefore, the Veteran is entitled to an initial evaluation of 10 percent, but no higher, for a left knee strain.  In reaching its decision, the Board has considered the benefit-of-the-doubt rule.  However, the evidence preponderates against a finding of an evaluation in excess of 10 percent for a left knee strain, there is no doubt to resolve, and the rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Migraine Headaches

The Veteran was provided an initial noncompensable evaluation for migraine headache under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  He asserts he is entitled to a 30 percent evaluation throughout the appeal period.  See April 2014 VA 9.  

Under Diagnostic Code 8100, a 10 percent evaluation is assigned for migraines with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation, the highest available under Diagnostic Code 8100, is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The rating criteria do not define "prostrating" as used in DC 8100.  By way of reference, the Board notes that according to WEBSTER'S NEW COLLEGE DICTIONARY 909 (3d Ed. 2008), "prostrate" is defined as "physically or emotionally exhausted." "Incapacitated" is listed as a synonym.  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32st Ed. 2012), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Turning to the evidence, an April 2012 VA examination revealed the Veteran suffers from pulsating or throbbing head pain on both sides of his head with nausea and light sensitivity.  His symptoms last for less than one day at a time.  He had prostrating attacks of migraine headache pain more frequently than once per month, and he "very frequently" had prostrating and prolonged attacks of migraine headache pain.  The Veteran indicated that his headaches were debilitating, insofar as he cannot function until his headaches resolve.

A July 2012 VA examination revealed the Veteran continued to suffer from localized headache pain, this time on the left side, with associated light and sound sensitivity.  His symptoms lasted for less than one day at a time.  He suffered from migraine headaches that affect his cognitive abilities to function as an aircraft mechanic.  His headaches reportedly reduced the speed of his work and made it difficult for him to finish his job properly and on time.  Despite these symptoms, the examiner indicated the Veteran did not have prostrating attacks, "as he still manages to go to work" during the headaches. 

The Veteran was examined again in January 2014, at which time it was noted he had constant head pain with light sensitivity lasting less than 1 day in duration.  The examiner indicated the Veteran experienced prostrating attacks more frequently than once per month, with very frequent prostrating and prolonged attacks of migraine headache pain.  It was noted the Veteran has to leave work when he has migraine headaches. 
 
At his hearing, the Veteran testified he has painful debilitating migraine headaches as seldom as once every month-and-a-half, or as often as three times per week, lasting as long as 8 to 12 hours, or as short as 30 minutes to one hour.  When he has migraine headaches, his employer sends him home and he must use sick time because he is unable to work.  See Hearing Transcript P. 2-3, 4, 5.  The Veteran is competent to report on the debilitating nature of his migraine headaches because symptoms like pain, and its resulting impact on employment, are readily observable to a lay person.  Due to the intense pain, as well as the fact that he is not able to work during periods of migraine headaches, the Veteran's symptoms qualify as "prostrating" because they incapacitate him and render him powerless.   

Under these circumstances the Board determines the Veteran's migraine headaches manifest in symptoms which most closely approximate a 30 percent evaluation under DC 8100 due to characteristic prostrating attacks occurring on an average once a month over the last several months.  The Veteran testified that his migraine headaches sometimes do not occur in a given month, but sometimes occur several times a week.  Thus, on average, the Board determines that a finding of prostrating attacks occurring once a month is appropriate.  

There is no basis to award an evaluation in excess of 30 percent.  The Veteran's migraine headaches do not manifest in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  While he occasionally must use sick leave due to his headaches, missing work occasionally is not alone indicative of severe economic inadaptability, as the Veteran is nonetheless able to maintain his employment despite his migraine headaches.  In this respect, there is no evidence of record the Veteran has experienced actual loss of income due to his migraine headaches.  

Therefore, the Veteran is entitled to an initial evaluation of 30 percent, but no higher, for migraine headaches.  In reaching its decision, the Board has considered the benefit-of-the-doubt rule.  However, the evidence preponderates against a finding of an evaluation in excess of 30 percent, there is no doubt to resolve, and the rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Final Considerations

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal."  Yancy v. McDonald, 27 Vet. App. at 496.  

In this case, the Veteran has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet. App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record").   Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial evaluation of 10 percent for a left knee strain is granted.

Entitlement to an initial evaluation of 30 percent for migraine headaches is granted.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


